Citation Nr: 1227579	
Decision Date: 08/09/12    Archive Date: 08/14/12

DOCKET NO.  09-06 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction (ED) secondary to a service-connected disability. 

2.  Entitlement to a higher initial evaluation for degenerative joint disease and degenerative disc disease of the lumbosacral spine, rated 10 percent disabling prior to April 16, 2009, and 20 percent disabling from that date.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from March 1959 to September 1980, including service in Vietnam. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2008 decision by the RO in Denver, Colorado which in pertinent part, denied service connection for a prostate condition, and erectile dysfunction secondary to a prostate condition, and granted service connection and a 10 percent rating for degenerative joint disease and degenerative disc disease of the lumbosacral spine, effective August 29, 2007. 

In a July 2009 decision, the RO increased the disability evaluation for the Veteran's back disability to 20 percent, effective April 16, 2009.  As the Veteran has not been granted the maximum benefit allowed and he has subsequently indicated he is seeking a rating in excess of 20 percent, the claim is still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

In a December 2010 decision, the Board granted service connection for prostate cancer, and the Appeals Management Center (AMC) effectuated this grant in an October 2011 rating decision, assigning a 10 percent rating effective August 29, 2007.  In its December 2010 decision, the Board also remanded the appeal for a higher rating for the lumbosacral spine disability for a statement of the case, which was subsequently issued in October 2011.  A timely substantive appeal (VA Form 9) was received from the Veteran in October 2011, and this issue is now before the Board.  In his VA Form 9, the Veteran also requested a Board hearing.  A Board videoconference hearing was held in May 2012 before the undersigned Veterans Law Judge, and a transcript of the hearing is on file.

At the hearing, the Veteran and his representative requested that the record be held open for a period of 60 days in order to submit additional evidence.  No additional evidence has been received from the Veteran and his representative, and the Board will proceed with this appeal as the 60-day period has passed.

The issue of service connection for erectile dysfunction secondary to a service-connected disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to April 16, 2009, the Veteran's low back disability has been characterized by chronic pain; forward flexion exceeded 60 degrees and the combined range of motion exceeded 120 degrees, and there was no showing of muscle spasm or guarding severe enough to result in an abnormal gait, or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; and incapacitating episodes in association with intervertebral disc syndrome as defined by VA were not shown.

2.  From April 16, 2009, the Veteran's service-connected low back disability is manifested by some painful limitation of motion; his remaining functional range of motion is significantly better than 30 degrees of flexion; and incapacitating episodes in association with intervertebral disc syndrome as defined by VA were not shown.


CONCLUSIONS OF LAW

1.  Prior to April 16, 2009 the criteria for a rating in excess of 10 percent for service-connected degenerative joint disease and degenerative disc disease of the lumbosacral spine have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5242, 5243 (2011). 

2.  From April 16, 2009 the criteria for a rating in excess of 20 percent for service-connected degenerative joint disease and degenerative disc disease of the lumbosacral spine have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5242, 5243 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA).  This law redefined the obligations of VA with respect to the duty to assist, and imposed on VA certain notification requirements.  As provided by the VCAA, VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74   (2002).  These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486. 

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then readjudicating the claim - such as in a statement of the case or supplemental statement of the case, so that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, in letters dated in October 2007 and February 2008 issued prior to the June 2008 decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his original claim for service connection for a low back disability, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The October 2007 letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  Additional notice was provided by letters dated in April 2009 and June 2009.  The appeal for a higher rating was last readjudicated in February 2012.

In cases, as here, where the increased-rating claim arose in another context, namely, the Veteran trying to establish his underlying entitlement to service connection, and the claim since has been granted and he has appealed this "downstream" issue concerning the initial rating assigned for the disability, the underlying claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the initial intended purpose of the notice has been served.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  Thereafter, once a notice of disagreement has been filed contesting the "downstream" issue of the initial rating assigned for the disability, the notice requirements of 38 U.S.C. §§ 5104  and 7105 regarding a rating decision and statement of the case control as to the further communications with the appellant, including as to what evidence is necessary to establish a more favorable decision with respect to this downstream element of the claims.  Id.; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003 (Dec. 22, 2003).  The Veteran received this required statement of the case in October 2011, and also a supplemental statement of the case in February 2012, discussing this downstream claim for a higher initial rating, citing the applicable statutes and regulations, and providing reasons and bases for not assigning higher ratings.  Moreover, the record shows that the appellant has been represented by a Veteran's Service Organization and its counsel throughout the appeal.  Overton v. Nicholson, 20 Vet. App. 427 (2006). 

VA also fulfilled its duty to assist the Veteran with this claim by obtaining all potentially relevant evidence, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  To this end, the RO and Appeals Management Center (AMC) obtained his service treatment records, private medical records, and VA outpatient treatment records, and arranged for several VA compensation examinations to assess and reassess the severity of his low back disability.  The most recent VA examination was completed in January 2012, while the appeal was on remand.  Additional VA and private medical records were also obtained.  Moreover, the case was remanded in order to provide the Veteran and his representative with a statement of the case as to this issue, and this was done in October 2011.  The Board is satisfied there has been substantial compliance with the prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

The Board notes that at his May 2012 hearing, the Veteran's representative said he would submit additional relevant private medical records, and the case was held open for 60 days for this purpose.  However, such records were not submitted.  Thus no further action in this regard is warranted.  The records are not available due to the Veteran's failure to submit them or provide a release to enable the Board to obtain them.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that the duty to assist is not a "one-way street," and that, if he desires help with this claim, he must cooperate with VA's efforts to assist him).

Only if the record is found to be inadequate or there is a suggestion that the current rating may be incorrect is there then a need for a more contemporaneous examination.  38 C.F.R. § 3.327(a) (2011).  Here, the most recent VA compensation examination for the service-connected low back disability was conducted in 2011, i.e., rather recently.  The mere passage of time since the last examination does not, in and of itself, necessitate another examination.  Cf. Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (discussing this in the alternative context of a claim for service connection).  The Board finds that another examination is not needed since there is sufficient evidence, already on file, to fairly decide this claim insofar as reassessing the severity of this disability.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  The rating for the service-connected low back disability started at 10 percent, then was increased to its current level of 20 percent as of April 16, 2009.  The evidence in the file addresses the severity of this disability for the entire rating period on appeal.

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. The Veteran was an active participant in the claims process by providing evidence, testimony, and argument and presenting for VA examinations.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran. Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing how notice and assistance errors in developing claims are not presumptively prejudicial, rather, based on the unique facts and circumstances of each individual case). 

At this time, the Board also notes that it is cognizant of the ruling in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. § 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Board finds that this was done at the May 2012 Board hearing.  Moreover, as discussed above, to the extent possible, VA has obtained the relevant evidence and information needed to adjudicate this appeal.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the 2012 Board hearing. 

II.  Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The evaluation of the same manifestation under different diagnoses is to be avoided.  See Esteban v. Brown, 6 Vet. App. 259 (1994); see also 38 C.F.R. § 4.14. 

Pursuant to 38 C.F.R. § 4.27, hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.

When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. (1991).  Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a  practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999). 

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; see also 38 C.F.R. §§ 4.45, 4.59. 

The Veteran contends that his service-connected low back disability is more disabling than currently evaluated.

The RO has rated the Veteran's service-connected degenerative joint disease and degenerative disc disease of the lumbosacral spine as 10 percent disabling from August 29, 2007, and as 20 percent disabling from April 16, 2009, under Diagnostic Codes 5242 and 5243.  Diagnostic Code 5242 pertains to degenerative arthritis of the spine, and Diagnostic Code 5243 pertains to intervertebral disc syndrome (IVDS).

The RO apparently assigned the effective date of April 16, 2009 for the 20 percent rating based on the conclusion that the Veteran's April 16, 2009 statement was a new claim for an increased rating for the service-connected low back disability.  However, as stated in the Board's December 2010 decision, this document (and an April 2009 report of contact) has been construed as a timely notice of disagreement to the June 2008 rating decision on appeal.  The Board will therefore consider whether a higher staged rating is proper throughout the rating period on appeal, i.e., since August 29, 2007, the date of service connection for the low back disability.

As pertinent to this case, under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is warranted where forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine is greater than 120 degrees, but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or there is vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating requires forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating requires favorable ankylosis of the entire thoracolumbar spine or forward flexion of the thoracolumbar spine of 30 degrees or less.  A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a , Diagnostic Codes 5242, 5243 (2011).

Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992). 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5235-43, Note (2).  Note (4) provides that each range of motion measurement is rounded to the nearest five degrees. 

VA and private medical records dated from 2007 to 2011 reflect ongoing treatment for chronic low back pain.  A July 2007 computed tomography scan of the abdomen and low back performed at the U.S. Air Force Academy Hospital showed severe facet degenerative change at L3-4, L4-5 and L5-S1.

Private medical records from the University of Colorado Hospital reflect that in November 2007, the Veteran underwent a prostate mapping procedure.  During the subsequent recovery from anesthesia, he injured his right hip, and was treated for an inability to ambulate or bear weight for one day.

A subsequent November 2007 VA outpatient treatment record reflects that the Veteran reported that he went to his wife's doctor and was told he had sciatica.  On examination, he had good flexion/rotation of both hips without pain or limitation.  Straight-leg raising tests were negative, and sensation, motor strength and deep tendon reflexes of the lower extremities were all normal.  There was a normal gait.  The diagnostic assessment was right back/hip pain; resolving.  

Private medical records from Rocky Mountain Family Medicine and Dr. K. dated from November 2007 to February 2008 reflect that the Veteran was seen for complaints of low back pain with radiation into his right gluteal area and right calf.  On examination in December 2007, there was lumbosacral spine pain, negative straight-leg raising bilaterally, and no muscle atrophy.  There was right thigh numbness, and no left-sided radiation.  The diagnostic assessment was low back pain and sciatica.  In February 2008, he had low back pain with right gluteal area symptoms, and no calf radiation.  The Veteran reported that physical therapy had helped.  The pertinent diagnoses were degenerative joint disease of the spine and sciatica.

A February 2008 VA treatment note reflects that the Veteran reported that he had been going to physical therapy for his back disability and felt it was improving.  The diagnostic assessment was chronic back pain, improving, working with physical therapist.

At a March 2008 VA examination, the examiner noted that the claims file and medical records were reviewed.  The Veteran complained of continuous low back pain, and said the severity ranged from 2 to 10 on a scale of 1 to 10.  He also reported weakness, stiffness, fatigability, and poor endurance.  He reported radiation down the posterior aspect of his right lower extremity.  He said he was able to perform his normal occupation of mechanic, but had missed 25 days of work in the past year due to back pain.  His ability to sit, stand, and walk were limited to a little more than 30 minutes.  He did not use assistive devices.  His flare-ups were activity-dependent and tended to last 15 minutes or more; he treated them with rest and analgesics.  He gave no history of incapacitating episodes requiring physician-ordered bed rest.

On examination of the lumbosacral spine, there was very minimal tenderness and no muscle spasm.  Forward flexion was from 0 to 85 degrees, backward extension was from 0 to 30 degrees, left and right rotation was from 0 to 30 degrees.  All motions were active and passive, unreduced by resistance or with repetition and no shortening or duration; however, each was accompanied by increasing discomfort.  There was no report of additional radiation or radicular pain during the course of the examination.  There was no additional loss of range of motion against resistance or with repetition times five, with no evidence of poor endurance.  There is no additional recommendation for further loss of range of motion in the lumbosacral spine due to painful motion, weakness, impaired endurance incoordination instability or during flare-ups.  After range of motion testing there was tenderness, minimal muscle spasm, and no weakness or swelling in the lumbosacral area.  An X-ray study showed mild multi-level disc disease.  The diagnosis was degenerative joint disease and degenerative disc disease of the lumbosacral spine.

A March 2009 private magnetic resonance imaging (MRI) scan shows varying degrees of degenerative disease throughout the lumbar spine; there was disc degeneration and facet arthropathy.  There was contact on the exiting right L3 nerve at the L3-4 level and both L4 nerve roots and both L5 nerve roots at the L4-5 level.

A March 2009 private medical record from Rocky Mountain Family Medicine reflects that the Veteran complained of back pain radiating down his right leg.  Later in March 2009, the Veteran had back pain that was improved with back bracing, and he had no leg radiation of back pain.  The pertinent diagnoses were chronic low back pain, arthritis of back, hands, and shoulder, and facet arthropathy of the back.  The examiner noted that an MRI showed degenerative joint disease with nerve impingement.

At a June 2009 VA spine examination, the examiner noted that the claims file and medical records were reviewed.  The Veteran reported that he was currently employed by the postal service as a mechanic.  He described mid to low back pain, stiffness, fatigue and weakness.  He reported one episode of pain radiating into the right lower extremity two or three years ago.  He had no recurrence of lower extremity symptoms.  No current or recent sciatica numbness, tingling or weakness was reported by the Veteran.  He said he was able to function in his usual occupation and had missed no work time due to his back problem.  He could walk for 60 to 90 minutes, could sit for 45 minutes without having to shift position, and he could stand for 2 hours without discomfort.  He did not use any assistive devices for ambulation.  He said his pain occurred regularly without flare-ups, and there were no incapacitating episodes of back pain within the last 12 months, and none with physician-ordered bed rest.  Treatment has included chiropractic care and medication.  He had no injections or surgery.

On examination, there was mild loss of lumbar lordosis, and mild paralumbar spasm and tenderness was seen in the paralumbar musculature.  Range of motion was as follows:  forward flexion to 65 degrees, extension to 25 degrees, lateral bending to 30 degrees bilaterally, and rotation to 20 degrees bilaterally.  Pain was noted during range of motion testing.  There was increased pain with repetitive resisted motion, particularly in resistance.  There was mild easy fatigability, and mild incoordination in motion was noted.

On neurologic examination of the lower extremities, there was negative seated and supine straight leg sign bilaterally, normal reflexes at the knees and ankles (2+ and symmetric), and normal sensation to light touch in an L2 through S1 distribution bilaterally.  Motor function was normal in all major groups of both major extremities.  There were no focal neurologic findings in either lower extremity.  An X-ray study of the lumbar spine showed degenerative disc disease and degenerative joint disease.  The examiner diagnosed degenerative disc disease and degenerative joint disease of the lumbosacral spine with no clinical radiculopathy presently.  He said he would assign him an additional 10-degree range of motion loss in lumbar extension under DeLuca.  He added that although the Veteran was currently without radicular symptoms, his prior single episode of radiculopathy was at least as likely as not related to the service-connected spinal condition.

Private medical records from Dr. K. reflect that in 2010, he suffered a stroke with left-sided hemiplegia.

An August 2011 VA outpatient treatment record reflects that on annual primary care examination, his chronic low back pain was quiescent.

At a January 2012 VA spine examination, the examiner noted that the claims file and medical records were reviewed.  He noted that the Veteran had a cerebrovascular accident in June 2010 with left-sided weakness, with total resolution.  The Veteran reported that he was currently employed by the postal service as a mechanic.  He had not missed any days of work due to his back problem in the past year.  He was independent in the basic activities of daily living without need for accommodation or adaptation.  He could easily stand for 20 minutes, sit for hours, and walk for maybe four miles.  He was no longer running.  He estimated he could lift 45 to 50 pounds from floor to waist.  The Veteran complained of low back pain, and said he was treated once several years ago with trigger point injections and physical therapy with good results for radicular symptoms.  His discomfort could radiate to the posterior thighs while lying on his belly reaching forward to get mail out of a machine.  He denied weakness and numbness, and reported stiffness of the spine.  The Veteran reported that he had flare-ups a couple of times with overuse, which he treated with magnets; there was no change in status with respect to activities of daily living or work, and there was no radiation of symptoms.

On examination, range of motion was as follows:  forward flexion to 90 degrees, extension to 30 degrees, right lateral flexion to 20 degrees, left lateral flexion to 30 degrees, right rotation to 30 degrees, and left rotation to 20 degrees.  There was no objective evidence of painful motion in all directions except right lateral flexion, where there was pain at 20 degrees.  After repetitive-use testing, range of motion was as follows:  forward flexion to 90 degrees, extension to 30 degrees, right lateral flexion to 30 degrees, left lateral flexion to 30 degrees, right rotation to 30 degrees, and left rotation to 25 degrees.  In other words, there was no additional limitation of motion after three repetitions of range of motion, and in fact his range was improved for some motions.  The examiner indicated that there was no additional limitation of motion of the thoracolumbar spine following repetitive-use testing, and no functional loss or impairment of the thoracolumbar spine.  The examiner indicated that there was stiffness with motion.  The examiner indicated that there was no localized tenderness or pain to palpation of the thoracolumbar spine, and no guarding or muscle spasm of the thoracolumbar spine.  With respect to the lower extremities, muscle strength was normal (5/5), there was no atrophy, sensation was normal, and deep tendon reflexes were normal (2+) in the knees and ankles.  Straight leg raising test was negative bilaterally.  The examiner indicated that there was no radicular pain or any other signs or symptoms due to radiculopathy in the lower extremities.  There were also no other neurologic abnormalities or findings related to the thoracolumbar spine disability.  The examiner stated that the Veteran did not have intervertebral disc syndrome (IVDS) of the thoracolumbar spine.

The examiner also added that the Veteran's hips were externally rotated right greater than left at rest and while standing, and he had tight hamstrings which limited supine straight-leg raising.  There was slight left convex mid-thoracic scoliosis.  He was stiff in the mid-lumbar region in rotation, with most motion coming from the thoracic region.  The examiner diagnosed degenerative disc and joint disease without radiculopathy.  The examiner stated that the Veteran reported stiffness compared to 20 years ago and discomfort if he overused his spine, but had no work restrictions and no lost days of work.

As noted above, during the period prior to April 16, 2009, the Veteran's service-connected low back disability was rated 10 percent disabling.  In order to be entitled to the next-higher 20 percent rating for orthopedic manifestations under Diagnostic Code 5242, the evidence must show forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

During the period prior to April 16, 2009, the medical evidence demonstrates that the Veteran had chronic back pain, with flare-ups of pain on overuse.  The Board finds no support for a 20 percent rating under Diagnostic Code 5242 during this portion of the rating period on appeal based on the orthopedic manifestations of the Veteran's low back disability.  Indeed, all of the VA and private medical examinations during this period show forward flexion that is no worse than 85 degrees, and extension and rotation were normal.  The weight of the evidence shows that his limitation of motion was not limited to the degree warranted for a 20 percent rating during this period.  Also, during the rating period prior to April 16, 2009, there was one notation of minimal muscle spasm after range of motion testing in March 2008; however, it was not severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, as none of these were shown.  Again, the muscle spasm was described as minimal.  

The Board acknowledges that in evaluating musculoskeletal disabilities, consideration must be given to additional functional limitation due to factors such as pain, weakness, fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, supra.  In this regard, the record indicates consistent complaints of back pain.  During the period prior to April 16, 2009, for the reasons described above, and even considering additional functional limitation due to factors such as pain and fatigue, the overall evidence does not indicate a disability picture comparable to the criteria for the next-higher 20 percent evaluation, during the entire rating period on appeal, under Diagnostic Codes 5242.  Although some limitation of function has been demonstrated, such is found to be appropriately contemplated in the 10 percent evaluation in effect prior to April 16, 2009.

During the period since April 16, 2009, the Veteran's service-connected low back disability was rated 20 percent disabling.  In order to be entitled to the next-higher 40 percent rating for orthopedic manifestations under Diagnostic Codes 5242, the evidence must show forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

The Board finds no support for a 40 percent rating under Diagnostic Code 5242 based on the orthopedic manifestations of the Veteran's low back disability.  Indeed, the Veteran's June 2009 VA examination revealed forward flexion of the lumbar spine to no worse than 65 degrees.  Ankylosis was not shown. 

Even considering additional functional limitation due to factors such as pain and fatigue, the overall evidence does not indicate a disability picture comparable to the criteria for the next-higher 40 percent evaluation during the period since April 16, 2009.  The objective findings show forward flexion well in excess of 30 degrees, with no ankylosis.  Although some limitation of function has been demonstrated, such is found to be appropriately contemplated in the 20 percent evaluation in effect since April 16, 2009.

The Board has also considered whether an increased rating is warranted via application of Diagnostic Code 5243, concerning intervertebral disc syndrome. That code section provides that intervertebral disc syndrome may be rated under the general rating formula for diseases and injuries of the spine, outlined above, or it may also be rated on incapacitating episodes, depending on whichever method results in the higher evaluation when all service-connected disabilities are combined under 38 C.F.R. § 4.25.  The rating criteria for intervertebral disc syndrome based on incapacitating episodes provides for a 20 percent rating where the evidence demonstrates incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the last 12 months.  A 40 percent rating applies where the evidence shows incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the last 12 months. 

Note (1) to Diagnostic Code 5243 defines an "incapacitating episode" as "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician." 

The evidence here does not establish incapacitating episodes, as defined by Note 1 to Diagnostic Code 5243, at any time during the appellate period.  Such episodes have not been shown, and the Veteran has denied having such episodes at his VA examinations.  Finally, the January 2012 VA examiner specifically stated that the Veteran does not have intervertebral disc syndrome (IVDS) of the thoracolumbar spine.  As such, Diagnostic Code 5243 cannot serve as a basis for an increased rating on the basis of incapacitating episodes at any time during the appellate period.   There are no other relevant code sections for consideration. 

In sum, there is no basis for a rating in excess of 10 percent for the low back disability prior to April 16, 2009, for a rating in excess of 20 percent since April 16, 2009.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56. 

Other Considerations 

The Board has also considered whether a separate evaluation is warranted for neurological symptoms associated with the Veteran's service-connected degenerative joint disease and degenerative disc disease of the lumbosacral spine
throughout the rating period on appeal.  In this regard, as discussed above, Note (1) of the general rating formula instructs the rater to separately evaluate any associated objective neurological abnormalities under an appropriate diagnostic code. 

In the present case the Board notes that the medical evidence of record reveals no significant chronic neurological abnormalities due to the service-connected low back disability.  Although the Veteran had an episode of sciatica with right leg symptoms after prostate surgery in November 2007, several subsequent neurological examinations of the lower extremities were normal.  Specifically, strength, sensation and reflexes were all normal in the lower extremities and straight leg raise was negative on nearly every examination.  The Veteran's non-service-connected left-sided weakness due to a 2010 cerebrovascular accident are not related to the service-connected back disability, and moreover have totally resolved.  Given the foregoing, the overall evidence reveals an essentially normal neurologic disability picture throughout the entire rating period on appeal.  Accordingly, assignment of a separate evaluation for neurologic manifestations of the low back disability is not warranted here. 

The above determination is based upon consideration of applicable rating provisions.  It should also be pointed out that there is no showing that the Veteran's low back disability has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2011).  The symptoms of his disability (i.e., pain, limited motion, and spasm) have been accurately reflected by the schedular criteria. Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).


ORDER

During the period prior to April 16, 2009, a higher rating in excess of 10 percent for degenerative joint disease and degenerative disc disease of the lumbosacral spine is denied. 

During the period since April 16, 2009, a higher rating in excess of 20 percent for degenerative joint disease and degenerative disc disease of the lumbosacral spine is denied. 


REMAND

Unfortunately, the Veteran's claim for secondary service connection for ED must be remanded again for additional development.  The primary basis of the Veteran's claim is that his ED was caused or aggravated by his already service-connected prostate cancer or low back disability, so is secondary to one or both of these service-connected disabilities.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004) (indicating all potential theories of entitlement - direct, presumptive and secondary, must be considered when adjudicating a claim for service connection).

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection also is permissible on a secondary basis for the ED if it is proximately due, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The first indication that the Veteran was suffering from ED was during a visit with his private physician in March 2007.  At that time, the physician noted that the Veteran had an outside prescription for Levitra.  The physician diagnosed male erectile disorder.  In July 2007, the Veteran reported that he was taking Cialis for ED.  In August 2007, he reported that he was very concerned about the impact of the prostate cancer on his sexual function.  The Veteran stated that he did not have very good sexual function and that he had had "poor effects" with using Viagra and Levitra in the past.  During the October 2007 Agent Orange examination, the Veteran reported that he had been diagnosed with erectile dysfunction in 2005, but was not currently on any treatment.  The examiner diagnosed erectile dysfunction and benign prostatic hypertrophy. 

The March 2008 VA examination report shows that the Veteran reportedly had experienced improved sexual performance while taking Finasteride.  He was able to get an erection, achieve penetration, and ejaculate.  The examiner determined that the Veteran did not have erectile dysfunction.  The diagnosis was "erectile dysfunction - not identified - insufficient evidence to warrant diagnosis of acute or chronic condition."  A December 2009 VA treatment record notes that the Veteran reported that "nothing works to include Viagra, Levitra, Vardenofil."  He requested and received a prescription for Cialis. VA and private medical records, including an August 2011 VA outpatient annual primary care examination, reflect a diagnosis of benign prostatic hypertrophy as well as ED.

This appeal was remanded in December 2010 partly for a VA medical opinion to determine the etiology of any current erectile dysfunction, including whether the service-connected back disability and prostate cancer are causing or aggravating any currently diagnosed erectile dysfunction.  See 38 C.F.R. § 3.159 (c)(4); 38 U.S.C.A. § 5103A(d). 

On VA examination in January 2011, the examiner diagnosed ED, and opined that it was less likely than not caused or the result of the service-connected degenerative joint disease or adenocarcinoma of the prostate.  The examiner noted that his ED had its onset prior to the diagnosis of a small focus of adenocarcinoma of the prostate, and that subsequently, 73 biopsies of the prostate indicated no adenocarcinoma of the prostate.  Moreover, he had not undergone any specific therapy for the adenocarcinoma.  Although the VA compensation examiner gave an opinion as to whether the current ED was caused by the back disability or prostate cancer, concluding it was not, the examiner did not also comment on whether any current ED alternatively was aggravated by the service-connected disabilities, and did not opine either on the etiology of the ED in terms of its possible relationship to the Veteran's military service.  The Board therefore finds that this medical nexus opinion is inadequate for rating purposes, in turn necessitating additional medical comment on this determinative issue of causation or aggravation.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); McQueen v. West, 13 Vet. App. 237 (1999); and Velez v. West, 11 Vet. App. 148, 158 (1998) (all indicating that supporting medical nexus evidence generally is needed to associate a claimed condition with a service-connected disability).  See, too, Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  And see Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (VA's duty to assist includes providing an adequate examination when such an examination is indicated, and a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion in relation to other relevant evidence).

Moreover, at his May 2012 hearing, the Veteran and his representative testified that they intended to submit additional pertinent private medical records regarding his ED claim.  Such evidence has not been submitted, and they are advised that they may submit pertinent evidence. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran for any additional identifying information he may be able to provide, to include names, dates of treatment and locations of physicians or medical treatment facilities who have treated him for erectile dysfunction from June 2011 to the present.  Make arrangements to obtain all records that he adequately identifies.

Also, at his May 2012 hearing, the Veteran and his representative testified that they intended to submit additional pertinent private medical records regarding his ED claim.  Notify the Veteran that he may submit this evidence.

2.  Upon receipt of all additional records, forward the claims file to the VA examiner who performed the January 2011 VA examination, to obtain a medical nexus addendum opinion as to the etiology of the current ED.  (If that examiner is unavailable, the claims file should be forwarded to another appropriate examiner.)

The claims file, including a complete copy of this remand (and any additional evidence obtained on remand), must be made available to and reviewed by the examiner for the pertinent medical and other history.  The examiner should specifically respond to the following questions:

(a) Is at least as likely as not (50 percent or greater probability) that the Veteran's ED was caused by his service-connected prostate cancer and/or low back disability?  

(b) Is at least as likely as not (50 percent or greater probability) that the Veteran's ED was aggravated by his service-connected prostate cancer and/or low back disability?  

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file. 

3.  Then, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.

4.  Finally, re-adjudicate the issue on appeal.  If the benefit sought are not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


